Title: To John Adams from Benjamin Russell, 14 December 1820
From: Russell, Benjamin
To: Adams, John


				
					Dear Sir,
					Centinel Office, 16th Dr.
				
				The public, and none more than the Editor of the Centinel, will be delighted and edified, in reading, at full length, the remarks you made this day in the Convention, and in making application for the favor of one copy, I embrace the occasion to repeat the respect and consideration, with which I  / am, yr obedient servant
				
					B. Russell
				
				
			